Citation Nr: 0616938	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel







INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision that, in pertinent part, 
denied service connection for hepatitis C/liver condition.  
Additional issues adjudicated by the RO's May 2003 decision, 
and appealed by the veteran, have been withdrawn from 
appellate status pursuant to a written statement filed by the 
veteran's representative in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his hepatitis C was caused by a 
blood transfusion that he had while hospitalized in service.  
A private physician has indicated that the veteran's illness 
could have been caused in this way.  

The veteran's service medical records do not document any 
blood transfusions he claims to have occurred.  Nevertheless, 
in communications with VA as early as in December 1971, the 
veteran reported a November 1971 hospitalization, (when he 
now contends this transfusion took place).  It does not 
appear that all appropriate sources have been searched to 
attempt to obtain the in-patient clinical records that would 
have been generated during any such hospitalization.  This 
should be accomplished, and if they are obtained and reflect 
the veteran had a blood transfusion, an examination/medical 
opinion should be obtained to ascertain whether the veteran's 
current disability may be linked to this transfusion. 

Accordingly, this case is remanded for the following:

1.  The RO should contact the National Personnel 
Records Center, or other appropriate source and 
attempt to obtain the in-patient clinical records 
for a hospitalization the veteran reported as 
occurring at the 24th Evacuation Hospital at Long 
Binh, Vietnam from November 7, 1971 to November 14, 
1971.  

2.  If this search turns up evidence the veteran 
had a blood transfusion, a medical opinion should 
be obtained to address the likelihood the veteran's 
current disability is linked to this transfusion.  

3.  Thereafter, the claim should be re-adjudicated, 
and if it remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case, and given an 
opportunity to respond before the case is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



